Mr. Justice DAVIS
delivered the opinion of the court.
An assignment of an interest in an invention secured by. letters-patent, is a contract, and like all other contracts is to be construed so as to carry out the intention of the parties to it. It is well settled that the title of an inventor to obtain ah extension may be the subject of a contract'of sale, and the inquiry is whether the instrument of sale employed in this case, did secure to the purchaser an interest'not merely in the original letters-patent, but in any subsequent extension of them. It recites .the invention and the agreement of Taylor to purchase the right to use it in ,the city of San Francisco, and then conveys to him all the title and interest which Nieolson had in the invention and letters-patent for-and in the said city; to be enjoyed by Taylor and his legal representatives to the full end of the term for which the said letters-patent are, or may be granted. There is no artificial rule in construing a contract, and effect, if possible, is to be given to every part of it, in order to ascertain the meaning of .the parties to. it.. Taking this whole deed togethér, it is quite clear that it was intended to secure to Taylor and his' assigns the right to use the invention in San Francisco, as long as Nieolson and ,his representatives had the right to use it anywhere else. Manifestly something more was intended to be assigned than the interest then secured by letters-patent. The words “ to the full end of the term for which the said letters-patent are or may be granted” necessarily import an intention to convey both a present and a future interest, and it would be a narrow rule of construetion to say that they were designed to apply to a reissue *457merely, when the invention itself by the'very words of the assignment is transferred. It was easy to have restricted the right to .use the invention to the end of the term of the original letters and reissues, but this was not done; ánd in view of the right of'the inventor in certain contingencies to a renewal, — which must have been well known to both buyer and seller of this kindjof property, — w’e are led to the conclusion that both parties contracted with reference to it. The case of The Railroad Company v. Trimble* is not different in principle from this, although in that case the language used is somewhat broader.
Judgment reversed, and a venire de novo awarded.

 10 Wallace, 367.